Berry, J.
1. “An alien may be admitted to become a citizen of the United States in the following manner and not otherwise:
*56“First. He shall declare on oath before a circuit or a district court of the United States, or a district or supreme court of the territories, or a court of record of any of the states having common law jurisdiction and a seal and clerk, two years at least prior to his admission, that it is bona fide his intention to become a citizen of the United States, and to renounce forever all allegiance and fidelity to any foreign prince, potentate, state or sovereignty, and particularly by name to the prince, potentate, state or sovereignty of which the alien may be at the time a citizen or subject.
“Second. He shall, at the time of his application to be admitted, declare on oath, before some one of the courts above specified, that he will support the constitution of the United States, and that he absolutely and entirely renounces and abjures all allegiance and fidelity to every foreign prince, potentate, state or sovereignty, and particularly by name to the prince, potentate, state or sovereignty of which he was before a citizen or subject, which proceedings shall be recorded by the clerk of the court.
“Third. It shall be made to appear to the satisfaction of the court admitting such alien that he has resided within the United States five years at least, and within the state or territory where such court is at the time held one year at least, and that during that time he has behaved as a man of a good moral character, attached to the principles of the constitution of the United States, and well disposed to the good order and happiness of the same; but the oath of the applicant shall in no ease be allowed to prove his residence.” U. S. Rev. St. § 2165.
“Any alien being under the age of twenty-one years, who has resided in the United States three years next preceding his arriving at that age, and who has continued to reside therein to the time he may make application to be admitted a citizen thereof, may, after he arrives at the age of twenty-one years, and after he has resided five years within the United States, including the three years of his minority, be admitted *57a citizen of the United States, without haying made the declaration required in the first condition of section 2165; but such alien shall make the declaration required therein at the time of his admission, and shall further declare on oath, and prove to the satisfaction of the court, that, for two years next preceding, it has been his bona fide intention to become a citizen of the United States; and he shall in all other respects comply with the laws in regard to naturalization.” U. S. Rev. St. § 2167.
It seems to have been assumed by the counsel on both-sides, in this ease, that when an application to be admitted to citizenship is made under section 2167, it is necessary at the time of admission to make the declaration required by the first condition of section 2165. But we do not so read the .statute. One interpretation of it is that, when the application is made under section 2167, it is not necessary to have made or to make the declaration required in the first condition ■of section 2165 at all; but it is necessary to make the declaration required therein (i. e., in section 2165) at the time of .admission. By this is meant the declaration required by section 2165 to be made at the time of admission — i. e., the declaration required by the second condition of section 2165. This is not only a fair and natural sense of the language of section 2167, but a little reflection will show that it is its most reasonable sense; for, by the first condition of section 2165, the applicant is required, two years before his admission, to declare that it is bona fide his intention to become • a citizen of the United States, while, by section 2167, he is required to declare that, for two years next preceding his .application for admission, it has been his bona fide intention to become a citizen of the United States. The purpose of the two requirements would seem to be substantially the same — that is, to establish the existence, for two years, of an intention to become a citizen of the United States.
By the first, the applicant is required, two years before his admission, to declare an intention, which will be presumed, *58in the absence of a contrary showing, to continue during the two years. By the second, he is required to declare that the intention has existed for two years. There would seem to be no good reason why both of these requirements should be insisted on in any one case. It might be urged against our interpretation of the statute that the first condition of section 2165 not only requires a declaration of an intention to become a citizen of the United States, but also an intention to-renounce allegiance and fidelity to any foreign prince, etc.,, while no declaration of the existence of the latter intention for two years prior to the application is required by section 2167. But this will appear to be of very little importance when it is considered that, in the sense in which the word citizen is employed in the naturalization laws, a citizen of the United States is a person owing allegiance and fidelity to the United States alone, so that the intention to become a citizen of the United States necesssarily involves an intention to renounce any existing allegiance to any other power. As, in the views which we thus take of the law, it was not necessary for the defendant to make the declaration required by the first-condition of section 2165, the relator’s objection to the defendant’s naturalization, for want of such declaration, must be-overruled.
2. The record of the naturalization proceedings involved in this case was, upon a proper application and showing, amended nunc pro tunc by the district court, so as to correct an error of the clerk, and make the record conform to the-truth. This was entirely competent, as remarked in Berthold v. Fox, 21 Minn. 51: “The district court, as a superior court with general jurisdiction, has full power, by the common law and by statute, to amend its records by correcting the clerical errors and misprisions of its clerk. ” That this amendment was made after the present proceeding was commenced,, and during its pendency, certainly cannot be important.
8. All of the other objections urged by the relator to the validity and sufficiency of defendant’s alleged naturalization, *59appear to us to be disposed of by the fact that the record upon which defendant relies is a genuine record of the district court of Ramsey county, in due form, of what purport to be regular proceedings in naturalization in that court, resulting in a judgment which admits the defendant to become a citizen of the United States. Under the act of congress the court was competent to entertain proceedings for naturalization, and to render final judgment therein; that is to say, it possessed the necessary jurisdiction over the subject-matter. The record in question is the record of the proceedings of a domestic court of general jurisdiction, and, as the court had jurisdiction of the subject-matter of the proceedings, and as it affirmatively appears upon the face of the record that the court had jurisdiction of the person of the defendant, the record imports absolute verity, and therefore it cannot be impugned, nor the judgment contained in it questioned, in a collateral action. Kipp v. Fullerton, 4 Minn. 366, (473;) Hotchkiss v. Cutting, 14 Minn. 537; Finneran v. Leonard, 7 Allen, 54; Coit v. Haven, 30 Conn. 190. This principle is entirely applicable to proceedings in naturalization. Spratt v. Spratt, 4 Peters, 393; McCarthy v. Marsh, 5 N. Y. 263; State v. Hæflinger, 35 Wis. 393; The People v. McGowan, 77 Ill. 644. The judgment admitting the defendant to become a citizen of the United States is therefore conclusive in the present proceeding. It follows that the defendant is entitled to the office in controversy, to-wit, the office of district judge of the eighth judicial district of this state.
Judgment allowing his title to said office is accordingly ordered.